DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 17-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I (claims 8-16) and II (newly presented claims 17-19) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the method of electropolishing can be performed to make another materially different product, such as electropolished turbine components.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-19 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite For instance, does the term imply “about” imply that 25 weight % sulfuric acid includes ±0.1 wt. %, ±1 wt. % or ±5 wt. %?.  Not knowing this answer, one of ordinary skill would not know the metes and bounds of the claim.  All other instances of the term “about” have this issue in the instant claims.  For the purpose of examination, Examiner will take the position that “about” means ±10 % of the value of the variable in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20140018244 A1) in view of Emesh (US 20020108861 A1) and in further view of Uzoh (US 20150096790 A1).
In regards to claim(s) 1, Taylor discloses an electropolishing solution suitable for removing an oxide layer from a nickel-titanium surface (metals and metal alloys that have strongly bonded passivation layers; para [32] such as nitinol).  Taylor discloses the electrolyte solution being based on sulfuric acid, from about 20 wt. % to about 40 wt. % ([33]).  Taylor discloses a specific combination of acids being sulfuric/citric ([33]).  In this embodiment, Taylor does not explicitly disclose an alcohol and thus discloses a non-alcoholic aqueous solution.  Taylor discloses from about 20 wt. % to about 40 wt. % which overlaps the instantly claimed range of about 25 wt. % to 50 wt. % and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
However, Taylor does not explicitly disclose that citric acid is in an amount of about 0.5 to 10 wt. %, nor that the solution comprises about 0.2 to 2 wt. % sulfamic acid.

Taylor in view of Emesh discloses an electrolytic solution that comprises the three acids, however does not explicitly disclose that citric acid and sulfamic acid are in an amount of about 0.5 to 10 wt. % and about 0.2 to 2 wt. %, respectively.
Uzoh pertains to electrolytic removal of conductive materials (abstract) that include metals such as nickel and titanium or alloys thereof ([38]) and is therefore in the same field of endeavor as Taylor.  Uzoh discloses an effective amount of complexing agents would be between 0.01 M and 2.5 M ([61]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the solution of Taylor in view of Emesh with Uzoh’s concentration because Uzoh teaches allows control of the conductivity of the electrolyte (Uzoh [61]).  Citric acid has a molar mass of 192.12 g/mol, so 0.01-2.5 M would be about 0.19 wt. % to about 50 wt. %.  Sulfamic acid has a molar mass of 98.08 g/mol, so 0.01-2.5 M would be about 0.1 wt. % to about 25 wt. %.  The prior art discloses the range from about 0.19 wt. % to about 50 wt. % which overlaps the instantly claimed range of about 0.5 to 10 wt. % and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range. The prior art discloses the range from about 0.1 wt. % to about 25 wt. % which overlaps the instantly claimed range of about 0.2 to 2 wt. % and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
In regards to claim(s) 2-4, the above disclosed ranges overlap the instantly claimed ranges and therefore establish a case of prima facie obviousness for the same reasons.

In regards to claim(s) 8, Taylor discloses a process of electropolishing metal surfaces (title) wherein the metal is connected to an anode (Fig. 2) and there is a cathode opposed (Fig. 2) and the metal is immersed in the electrolytic bath ([48]).  Taylor discloses electropolishing occurs for a period of time (Fig. 9) and that a current density is applied (0~13 A/cm2; Fig. 7).  While Taylor’s current density does not directly correlate between 1 to 5 A applied, the missing piece of information is the surface area of the workpiece worked upon.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed that Taylor’s disclosed current density would lead to the instantly claimed total current based upon the total surface area of the workpiece that was electropolishing and thus this total current would be within prior art conditions.  See MPEP 2144.05 II (A).
In regards to claim(s) 9-13, see the rejection grounds for claims 2-6 above. 
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Emesh and Uzoh, and in further view of Schuh (US 20100282613 A1).
In regards to claim(s) 7 and 14, Uzoh discloses nickel sulfate with a concentration between 0.002 to 2.0 M ([62]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the solution of Taylor in view of Emesh with Uzoh’s nickel salt because Uzoh teaches such are additional agents to control the conductivity of the electrolyte in the electrolyte bath (Uzoh [62]).  Nickel sulfate has a molar mass of 154.8 g/mol, so 0.002 M to 2.0 M would be about 0.03 wt. % to about 31 wt. %.  The prior art discloses the range from about 0.03 wt. % to about 31 wt. % which overlaps the 
However, Uzoh does not explicitly disclose that the nickel sulfate is nickel sulfate hexahydrate.
Schuh pertains to electrochemical removal of nickel and nickel alloy systems (abstract) and is therefore in the same field of endeavor as Taylor and Uzoh.  Schuh discloses the electrolyte comprises nickel sulfate hexahydrate (Table 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the solution of Taylor in view of Emesh and Uzoh with Schuh’s hexahydrate salt because using a hexahydrate salt is well known in the electrochemical arts and would provide predictable results for aqueous electrolytic solutions as they already contain water.  See MPEP 2141 III (A).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Emesh and Uzoh, and in further view of Bohme (US 20080217186 A1).
In regards to claim(s) 15, Taylor in view of Emesh and Uzoh does not explicitly disclose the temperature is maintained between 40-80°C.
Bohme pertains to electropolishing nitinol (abstract) and is therefore in the same field of endeavor as Taylor.  Bohme discloses electropolishing in a range of 20-70°C ([18]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Taylor in view of Emesh and Uzoh with Bohme’s temperature range because such would provide predictable results since all of Taylor, Emesh, Uzoh and Bohme pertain to electropolishing.  See MPEP 2141 III (A).  Bohme discloses the range from 20-70°C which overlaps the instantly claimed range of 40-80°C and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Emesh and Uzoh, and in further view of Lin (US 20140014530 A1).

Lin pertains to electropolishing nitinol (abstract and [23]) and is therefore in the same field of endeavor as Taylor.  Lin discloses an electropolishing time of 5-20 seconds ([49]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Taylor in view of Emesh and Uzoh with Lin’s electropolishing time because such would provide predictable results since all of Taylor, Emesh, Uzoh and Lin pertain to electropolishing.  See MPEP 2141 III (A).  Lin discloses the range 5-20 seconds from which overlaps the instantly claimed range of about 10-30 seconds and therefore establishes a case of prima facie obviousness.  See MPEP 2144.05 I.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the claimed range from the broader prior art range because prior art teaches the same utility over the entire range.
Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive. In regards to Applicant’s argument that “about” has the plain and ordinary meaning of “approximately.” Examiner agrees with this point as these words are synonyms.  However, this does not address Examiner’s rejection that the scope of the approximation is known to one of ordinary skill in the art; see above.  Applicant argues (p. 9 of the remarks submitted 22 September 2021) that there is a criticality of the invention based upon the penetration force in comparison between Inventive Examples 1 and 2 and the Control Examples 1 and 2 as shown in Table 1 of the specification.  However, the argument is based upon nitinol needles while claim 8 is broadly drawn to a metal surface.  Since the scopes are not commensurate, criticality cannot be established.  Secondly, the invention is drawn to better “oxide removal” by electropolishing (p. 8 of specification; lines 10-19).  Taylor recognizes the strongly bonded passivation layer needs to be removed ([32]); the passivation layer is an oxide layer.  Emesh further recognizes that complexing agents inhibit formation of undesirable repassivation layers ([40]) and that both sulfamic acid and citric acid act as such complexing agents ([41]).  One of ordinary skill in the art would easily recognize that the more complexing agent that is contained within the electrolytic solution, the better oxide removal would occur.  Thus, having 1% of complexing agent (Control .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794